Citation Nr: 1811434	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973, with an additional period of active duty service from February 4, 1978 to February 18, 1978 while a member of the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

By way of background, the RO denied reopening a claim for service connection for PTSD in May 2008 and denied entitlement to TDIU in March 2010.  The Veteran separately and properly perfected appeals as to both decisions.

A February 2012 Board decision denied the Veteran's application to reopen a claim of service connection for PTSD.  A May 2013 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision to not reopen the claim of service connection for PTSD.  However, the Court determined that the Board's decision was too narrow, as it had not considered whether service connection was appropriate for an acquired psychiatric disorder other than PTSD, specifically depression (for which the Veteran has a separate diagnosis), a claim which had not been previously denied.  Therefore, the claim was remanded for re-adjudication consistent with the Memorandum Decision.

Upon remand from the Court, the Board remanded this claim back to the AOJ in January 2017.  In November 2017, the Board sought expert medical opinion from the Veterans Health Administration (VHA).  The Veteran has been provided a copy of the opinion with additional opportunity to provide evidence and or/argument.  The claim is now before the Board for appellate adjudication.
FINDINGS OF FACT

1. The evidence of record is in equipoise as to whether the Veteran's major depressive disorder is causally related to service.

2. The effects of the Veteran's service-connected disabilities render him unemployable.

CONCLUSION OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, service connection for major depressive disorder is warranted.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § § 3.102, 3.310(b) (2017).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

In this case, the Veteran alleges that his acquired psychiatric disabilities stem from physical and sexual assaults he endured during active duty.   

Because personal trauma is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b. (Change date May 1, 2015).

Therefore, VA cannot use the absence of service record documentation or lack of report of in-service sexual assault to military authorities as evidence to conclude that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

Turning to the facts of the present case, service treatment records are silent for any complaints of or treatment for any physical or sexual assault.  There is also no in-service documentation of any treatment or manifestation of a psychiatric disability.  Upon discharge, the Veteran's psychiatric systems were noted as clinically normal.  See Separation Report of Medical Examination dated November 1975.  In the corresponding Report of Medical History, the Veteran reported having depression and excessive worry; however, no further detail or explanation was provided.

In April 1994, the Veteran reported having violent dreams.  He also described his demeanor as extremely nervous, agitated, and easily frustrated.  At that time, he attributed his stress to financial issues.

At the May 1995 VA examination, the Veteran recounted several instances in which he was physically and sexually assaulted during service.  The Veteran was diagnosed with adjustment disorder with mixed emotional features.  However, the examiner did not provide an etiology.

At an August 1995 psychological assessment, the Veteran reported having psychiatric symptoms since basic training; he explained that his symptoms were exacerbated by financial issues and medical problems.  The clinician noted that the Veteran presented no history of being a physical or sexual assault victim.  At that time, he was diagnosed with chronic PTSD.

In subsequent treatment records, the Veteran reports being physically and sexually assaulted while in service.  His diagnoses during this time include depression and PTSD.  However, a definitive etiology of his diagnoses is not provided.  See VA Treatment Records Dated August 24, 1995, August 29, 1995, September 11, 1995, May 6, 1999, and March 23, 2000.

The Veteran was afforded a VA examination in September 2014.  At that time, the examiner diagnosed the Veteran with severe, recurrent major depression with psychotic features, panic disorder, and intermittent explosive disorder.  The examiner provided a negative nexus, reasoning that the Veteran's statements suggest that his symptoms began in 1993, after his discharge from service.

The Veteran was afforded another VA examination in July 2017.  At that time, examiner diagnosed recurrent major depressive disorder with psychotic features and panic disorder.  Upon review of the record and examination of the Veteran, the examiner opined that the Veteran's acquired psychiatric disabilities did not manifest in service nor did the disabilities result from an event during active duty, reasoning that the Veteran's symptoms seemed to correlate with life stressors, rather than any in-service event.  The examiner also found that the Veteran did not manifest a psychosis in service or within one year of discharge.

In November 2017, the Board sought expert medical opinion from the Veterans Health Administration (VHA).  The expert psychiatrist reviewed the record and opined that it was difficult to provide a direct link between the Veteran's current acquired psychiatric disabilities and his period of service.  However, the expert found that it was at least as likely as not that the Veteran's diagnosed acquired psychiatric disabilities were caused or aggravated beyond the normal progress of the disorder by his service-connected right knee disability.

Upon review of the record, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran's major depressive disorder is directly or indirectly related to service.  Service connection for major depressive disorder is granted.

Total Disability based on Individual Unemployability 

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  As a preliminary matter, the Board finds that during the appeal period, the Veteran did meet the schedular criteria for TDIU given the 60 percent rating assigned for his right knee disability status post arthroplasty and subsequent revision.  

The record reflects that the Veteran's work history consists mainly of administrative jobs.  He last worked in 1994 as an assistant director of admissions at a local university.  He has a Bachelor's of Science degree in Business Administration.

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Turning to the facts of this case, the Veteran was awarded Social Security disability benefits in 1995.  The agency found that the Veteran's major depression precluded him from working.

In October 2014, the Veteran's treating clinician opined that the Veteran was unemployable due to his physical and mental issues.

In an April 2015 memo, a VA vocational rehabilitation counselor found that the Veteran was not employable due to his service-connected disabilities.  The counselor specifically found that the Veteran has not worked since 1994, which would decrease the marketability of his college degree.  She also noted the physical limitations caused by the Veteran's right knee disability.

The Board is of the opinion that the Veteran's depression and right knee disability has rendered him unemployable.  As noted in Moore, the Board must address the TDIU question in a practical matter.  As far as physical employment, the Board finds that in addition to having no experience in this field, the limitations of the Veteran's right knee disability render this type of employment unattainable.  Notably, the Veteran's employment history consists of administrative work which required a certain level of concentration and focus to complete tasks; he was also required to interact with members of the public.  Based on the medical evidence of record, the Veteran's symptoms include delusions, poor concentration, frequent panic attacks, and explosiveness.  Such symptoms, when viewed in light of his work history, render him unemployable.  It would be unreasonable to expect the Veteran to work in an environment in which he would be expected to have daily contact with strangers and exude a high level of focus in order to satisfy his job requirements.

Considering the entire record in light of the above, along with the combined effects of the service-connected depression and right knee disabilities, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an award of TDIU.  The claim is granted.  


ORDER

Service connection for major depressive disorder is granted.

Entitlement to TDIU is granted.






______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


